McGINLEY, Judge,
concurring.
I agree with the result reached by the majority. Further, I agree with the majority’s analysis of the standing issue. I write separately, however, because I interpret the language of the ordinance as being clear and free from ambiguity. The preamble of the 1977 Ordinance provides, in pertinent part:
Whereas, in consideration of the consent by the City of Philadelphia to the execution and delivery by the University of the aforesaid mortgage and the agreement by the City of Philadelphia to join in such mortgage for the purpose of indicating its consent to such mortgage, the University has agreed to increase the annual value of the scholarships awarded pursuant to the ordinances approved January 2k., 1882, and June 15, 1910 by providing that a total of one hundred twenty-five (125) full tuition scholarships mil be awarded by the Mayor of the City of Philadelphia to deserving students from all of the schools of Philadelphia_ (Emphasis added).
Section 2 of the Ordinance provides in pertinent part:
That this consent is contingent upon the said Trustees’ entering into an agreement with the City (i) to establish and forever maintain at least one hundred twenty-five, four-year, full tuition scholarships, or their equivalent, in any of the Departments of the University, to be awarded annually by the Mayor of the City of Philadelphia to deserving students of all of the schools of the City, which obligation shall be assumed by the Trustees in lieu of the obligation to establish and maintain at least fifty free scholarships of an annual value of not less than seven thousand five hundred (7,500) dollars per annum imposed by Ordinance approved January 24, 1882, and in lieu of the obligation to establish and maintain seventy-five free scholarships in any of the Departments of the *582University to be awarded by the Mayor of Philadelphia to deserving students of all the schools of the City imposed by an Ordinance approved June 15, 1910.... (Emphasis added).
The language of Section 5 mirrors that of Section 2.
The preamble specifically refers to a total of 125 scholarships 1, while Section 2 refers to forever maintaining 125 scholarships or their equivalent. The phrase “to be awarded annually” obviously concerns the timing of the award of the scholarships, not the number. In other words the Mayor is to award the available scholarships annually, not that he is to award 125 per year.

. Preambles to ordinances may be considered in the construction thereof. 1 Pa.C.S. § 1924; Bundy v. Belin, 501 Pa. 255, 461 A.2d 197 (1983).